DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5 and 7-12 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a source of silicon, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Claim 1 recites, “heating the TaC container with a temperature gradient to generate Si vapor inside the TaC container such that inside of the TaC container is at a Si vapor pressure” in lines 7-8. Heating a TaC alone will not generate Si vapor because TaC does not comprise Si. Applicant teaches Si supplemented to a TaC is sublimated ([0065] of the published specification) or an inner surface of the TaC container is Si or a Si compound ([0021] of published application, instant claim 6) or a solid Si may be disposed in the TaC container ([0066] of published application). The recitation of a source of Si for generating Si vapor is essential to the practice of the invention and not recited in the claims. The same arguments apply to dependent claims 2-5 and 7-12

Response to Arguments
Applicant’s arguments, see page 7 of remarks, filed 08/16/2021, with respect to rejection under 35 U.S.C. 103 as being unpatentable over Kaneko et al (JP2009-7193), an English computer translation (CT) is provided, in view of Stephani et al (US 5,989,340) have been fully considered and are persuasive.  The rejection of claims 1, 3, 5, and 9-11 has been withdrawn. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches a method of epitaxial growth using a SiC container housed in a TaC container, and generating Si vapor. The prior art does not teach, suggest or provide any rationale for the combination of limitation requiring heating the TaC container with a temperature gradient to generate Si vapor inside the TaC container such that inside of the TaC container is at a Si vapor pressure, allowing the Si vapor generated in the TaC container to move to an inside of the SiC container, and causing an inner surface of the SiC container to be etched by the Si vapor to sublimate C atoms.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714